--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



FIRST AMENDMENT TO
THE CREDIT FACILITY AGREEMENT


This First Amendment to the Credit Facility Agreement (this “Amendment”) is
entered into and effective as of November 3, 2006 by and among Solar Power,
Inc., a California corporation (“SPI-California”) and Solar Power, Inc.,
formerly Welund Fund, Inc., a Nevada corporation (“SPI-Nevada”). SPI-Nevada and
SPI-California are also each individually referred to herein as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, SPI-Nevada and SPI-California are parties to that certain Credit
Facility Agreement dated as of September 19, 2006 (the “Credit Facility
Agreement”);


WHEREAS, SPI-Nevada and SPI-California desire to amend the Credit Facility
Agreement to increase the maximum amount available under the revolving line of
credit from $2,000,000 to $2,500,000; and


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Credit Facility Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:


1.   Section 1 of the Credit Facility Agreement is hereby amended and restated
as follows:


“1.     Purpose.


Welund and SPI are parties to a certain Agreement and Plan of Merger dated as of
August 23, 2006, by and among Welund, SPI and Welund Acquisition Corp. (the
“Merger Sub”), a Nevada corporation and wholly owned subsidiary of Welund (the
“Merger Agreement”). Pursuant to the Merger Agreement, the parties contemplate
that SPI will merge into the Merger Sub with SPI as the surviving entity (the
“Merger”). Welund has conducted a private placement offering in the aggregate
amount of $16,000,000 in order to raise working capital to be used by SPI upon
the consummation of the Merger. SPI is currently in need of working capital.
Welund desires to provide working capital to SPI and SPI desires to draw upon
the Welund commitment to provide a revolving line of credit for up to an
aggregate of Two Million Five Hundred Thousand Dollars ($2,500,000) for such
purposes, pursuant to the terms and conditions of this Agreement.”


2.   The definition of “Revolving Loan Commitment” under Section 2 of the Credit
Facility Agreement is hereby amended and restated as follows:


“Revolving Loan Commitment” means the commitment of Welund to make one or more
Revolving Loans hereunder during the Revolving Loan Availability Period,
expressed as an amount representing the maximum aggregate principal amount of
the Revolving Loans to be made by Welund which shall be outstanding at any one
time hereunder. The aggregate amount of the Revolving Loan Commitment is
$2,500,000.”



 
1

--------------------------------------------------------------------------------

 



3.   Section 1 of the Form of Promissory Note, attached as Exhibit A to the
Credit Facility Agreement is hereby amended and restated as follows:


“1.  Obligation. The Borrower hereby promises to pay to the order of Lender or
Holder on or before the Maturity Date, at Lender's principal place of business,
or at such other place as Holder may direct, the principal sum of TWO MILLION
FIVE HUNDRED THOUSAND Dollars ($2,500,000.00) or so much thereof as may be
advanced and outstanding, together with all interest accrued on unpaid
principal, to be computed on each Advance from the date of its disbursement to
Borrower, at a rate equal to eight percent (8%) simple interest per annum, as
provided in the Credit Agreement. The outstanding principal amount of this Note,
together with accrued interest thereon, shall be due and payable in full on the
Maturity Date. The outstanding unpaid principal balance of this Note at any time
shall be the total principal amounts advanced hereunder by Holder less the
amounts of payments of principal made hereon by Borrower, which balance may be
endorsed hereon from time to time by Holder in accordance with Section 2.”


4.   The parties hereby agree that the upon the consummation of the proposed
merger of SPI and Dale Renewables Consulting, Inc., a California corporation
(“DRCI”), as collateral for the advances made by SPI under the Revolving Loan
Commitment, SPI-Nevada shall have a security interest in all assets of DRCI
acquired by SPI or otherwise transferred to SPI.


5.   Except as expressly modified by the provisions hereof, the Credit Facility
Agreement is in all respects ratified and confirmed, and shall continue in full
force and effect in accordance with its terms. To the extent that there are any
inconsistencies between this Amendment and the Credit Facility Agreement, the
terms and provisions of this Amendment shall prevail.


6.   The Credit Facility Agreement and this Amendment, taken as a whole, shall
supersede any and all agreements, either oral or written, between the Parties
with respect to their subject matter. Each Party acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any Party or anyone acting on behalf of any Party, which are not
embodied herein, in the Credit Facility Agreement and that no other agreement,
statement, or promise shall be valid or binding.
 
7.   This Amendment may be executed in one or more counterparts (including by
facsimile) each of which when so executed will be deemed an original and all of
which, when taken together, will constitute one and the same agreement.








(BALANCE OF PAGE INTENTIONALLY LEFT BLANK)



 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.





 
SOLAR POWER, INC., a California corporation
         
By: /s/ Stephen C. Kircher                                      
 
Name: Stephen C. Kircher                                      
 
Title: President                                                        
         
SOLAR POWER, INC., a Nevada corporation
         
By: /s/ Steve P. Strasser                                          
 
Name: Steve P. Strasser                                         
 
Title: President                                                        



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 3

--------------------------------------------------------------------------------